 80DECISIONSOF NATIONALLABOR RELATIONS BOARDGlobe-Union,Inc.andInternational Union,United Au-tomobile,Aerospace&Agricultural ImplementWorkers of America(UAW). Case 16-CA-4629FINDINGS OF FACTIJURISDICTIONSeptember 14, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn July 19, 1972, Administrative Law Judge IBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Globe-Union, Inc., Garland, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order.1The title of"Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Trial Examiner: The chargein this case was filed on January 26, 1972, and amended onMarch 30. The complaint was issued on March 30. Thehearing was held on May 16 in Dallas, Texas. The issueslitigated were whether Respondent violated Section 8(a)(3)and (1) of the National Labor Relations Act, as amended,by changing its policy with respect to free automobile bat-teries for its employees and Section 8(a)(1) by interrogatingand threatening employees. For the reasons set forth below,I find Respondent violated Section 8(a)(1) but not Section8(a)(3) of the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considerationof briefs filed by the General Counsel and the ChargingParty, I make the following:Respondent, a Delaware corporation, manufacturesautomobile batteries at plants in various locations. The oneinvolved in thiscase isin Garland, Texas. During the yearprior to the issuance of the complaint herein, it receivedgoods and materials valuedin excessof $50,000 directlyfrom suppliers located outside the State of Texas. Respon-dent is engaged in commerce within the meaning of Section2(6) and (7) of the Act. The Charging Party is a labororganization within the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. FreeBatteries1.FactsThe events involved in this case took place in thecontext of an effort by the Charging Party to organize theemployees at Respondent's Garland plant, apparently thelatest in a series of-such efforts since the plant opened in1956. The campaign began in July 1971 with the circulationof authorization cards among the employees. The ChargingParty filed a petition for an election inGlobe-Union, Inc.,Case 16-RC-5845, on November 8, 1971. The RegionalDirector'sDecision and Direction of Election issued onDecember 20. The election was held on January 13, 1972.The Charging Party won, 106-95. Respondent filed objec-tions on January 18. On June 28 the Board ordered a secondelection.Respondent has a national policy of giving each em-ployee one free battery a year. R. P. Shaner, who has man-aged the Garland plant since it opened and who is nowapproaching retirement, has a much more liberal policy. He,apparently, has given employees free batteries wheneverthey asked for them. (The record does not reveal preciselythe greatest number of batteries Shaner has given to any oneemployee in any one year. In a response to a question abouthis local policy, Shaner testified, "Well, up to five and attimesover five batteries a year.") Around 1969, when thenumber of employees in the plant began to grow, Shanerbegan paying lip service to the national policy by tellingemployees they were only supposed to get one a year. How-ever, he continued to give employees batteries wheneverthey asked for them.Arvil Shreves, a longtime employee of Respondent,took an active role in the 1971 organizing campaign, as hehad in those which preceded it. In early August 1971, Shan-er asked Shreves what he had done to Shreves that Shreveswanted to bring a union into the plant. Shreves said Shanerhad not done anything but there were three foremen he andthe other men were unhappy with. Shaner said, "Well, I'lltell you what. I'll get off your back if you'll let this thingslow down some."Shreves said, "OK, I'll slow the union down if you'll getthe foremen off my back."Some 3 weeks later, Shaner said to Shreves, "I thoughtyou said you was going to slow this thing down."Shreves said, "Well, I thought you'd get the foremen off199 NLRB No. 13 GLOBE-UNION, INC.my back. You didn't get the foremen off my back;well, Ididn't stop campaigning for the union."Clifford Jones asked for and receiveda battery in No-vember 1971.Three months later, in February1972, he gota second one.Around the first of December 1971, Shreves went toShaner and said,"Mr. Shaner,are you going to give me abattery formy old car?"Shaner said,"No, I won'tgive youa battery."The next day,Shreves asked Shaner if Shaner wouldsellhim a battery,as he had done on a prior occasion.Shaner said, "Hell, no,Iwon't sell you a battery." (I do notcredit Shaner's testimony that this incident took place inmidsummer 1971 and that Shreves askedonly to buy abattery.)In December1971, LarryReed asked for and receiveda battery as he had done- previously on some 8 or 10 occa-sions since he was hired in September 1969. When he madehis request to Foreman John Strickland, Stricklandtold himhe had better get it then because,if the Union was voted in,the employees would not get any more free batteries. (I donot credit Strickland's denial that he made this statement.)Howard Griffin,who was hired in the summer of 1971,got his first free battery in November.A coupleof days afterthe election held on January13, 1972,he asked Shaner foranother one and got it.Shaner said, "I'm going to give youthis one.If you trade cars five times you better get that samebattery,because there won't be anymore,just one a yearfrom now on.You guyskicked me in the teeth when you runthe damned union in on me. There's going to be a whole lotof things cut out around here." (I credit Griffin over Shaneras to this incident.Shaner testified that it occurred a fewdays before the election rather than after.He confirmedthat he told Griffin free batteries would be limited to onea year in future.He denied mentioning the Union.)A week or two after the election,Allen Padgett had aconversation with Shaner which began when Shaner askedPadgett if he was having trouble sleeping, puzzling Padgett.A few minutes later Padgett concluded that Shaner hadbeen referring to the election.He went up to Shaner, saidhe realized what Shaner had meant,and told Shaner that hehad voted for the Union.Shaner reminded Padgett that hehad advanced the employees$3,000 on their pay beforeChristmas. (Pay advances before Christmas are apparentlycustomary.)He said the men had shown their gratitude bystabbing him in the back by voting for the Union. Padgettsaid his vote was nothing personal against Shaner, whenShaner retired the- Union would probably come into theplant.Shaner said,"Well, I don'twant the union in here,and you guys could wait until I leave."2.Analysis and conclusionsThe 8(a)(3) portion of the complaint reads, "On orabout December 8, 1971, Respondent, by its supervisor andagent,Russell Shaner,withheld from its employees benefitspreviously enjoyed by terminating its practice of giving em-ployees batteries without charge ... because said employeesjoined or assisted the [Charging Party] or engaged in otherUnion activity or concerted activities for the purpose ofcollective bargaining or other mutual aid or protection."81During the hearing, counsel for the General Counsel con-ceded that this pleading was too broadly drawn for theevidence he had and took the position that the 8(a)(3) viola-tion for which he was really contending was that Respon-dent had discriminated against Arvil Shreves when R. P.Shaner refused to give him a battery.On either theory, the General Counsel must fail. Thefact that Jones, Reed, and Griffin have all received freebatteries since Shreves was denied one precludes a findingthat Respondent has changed its policy of one free batteryper year per employee. The fact that Jones has received twobatteries in 3 months and Griffin has received two in 2precludes a finding that Shaner has changed his more liberalpolicy. As to Shreves, a finding of a violation would requirea finding that Shaner's refusal to give or sell him a batterywas motivated by antiunion animus. I am unwilling to drawsuch an inference on this sparse record. While the two con-versations between Shaner and Shreves in August aboutShreves' union activities clearly establish Shaner's knowl-edge of those activities, they do not clearly demonstratestrong personal animus against Shreves. In view of the longperiod of time between August and Shaner's refusal to giveShreves a battery, they have little weight as evidence of adiscriminatory motive in December. While Shaner was op-posed to organization of his plant, as evidenced by his pos-telection conversation with Padgett, his treatment of otheremployees who asked for free batteries indicates that he didnot try to take his feelings out on his employees. The factthat he did commit verbal 8(a)(l) does not, I think, supplythe weight of evidence lacking in his August conversationswith Shreves. I find, therefore, that the General Counsel hasfailed to prove by a preponderance of the evidence eitherthat Respondent has changed its policy with respect to freebatteries for employees or that, in the person of Shaner, itwas discriminatorily motivated when Shaner refused to giveone to Shreves in December 1971. Respondent has not vio-lated Section 8(a)(3) and (1) of the Act in either respect.It has, however, committed independent violations ofSection 8(a)(1) by its conduct in connection with free batter-ies. It threatened employees with reprisals for engaging inunion activities when Strickland told Reed in December1971 employees would not get any more free batteries if theUnion was voted in and when Shaner told Griffin aroundJanuary 15, 1972, a whole lot of things were going to be cutout around the plant because the employees had done so.B. Free GlovesRespondent provides free gloves for its employees. Acouple of days before the election, Reed asked Stricklandfor a pair of gloves. As he gave the gloves to Reed, Strick-land said that, if the Union was voted in, employees wouldprobably have to pay for them in the future. (I do not creditStrickland's denial that he made this statement. I find thatReed and Padgett testified about the same incident. Myfinding as to what Strickland said on this occasion is aparaphrase of their testimony. Reed testified Strickland said"if the union got voted in we'd probably have to pay at leasta dollar a pair for them." Padgett testified Strickland said"he [i.e., the employee who was asking for gloves] better getthem now, because that would be the last free pair he got 82DECISIONSOF NATIONALLABOR RELATIONS BOARDif the union got in.") Once again, in this incident, Respon-dent threated employees with reprisals for engaging in un-ion activities in violation of Section 8(a)(1) of the Act.C. InterrogationIn early August 1971 Jones was carrying authorizationcards in his shirt pocket when Strickland asked him whatthat was in his pocket. Jones said, "What does it look like?"Strickland said, "It looks like a UAW card."Jones said, "That's what it is."Stricklandsaid,"Are you trying to push thisunion?"Jones said,"Yes."Strickland said, "Don't let R. P. [Shaner] see that card."Jones said,"Why?"Stricklandsaid, "It's been niceknowing you." (I do notcredit Strickland's denial of this conversation or one withReed under similar circumstances in early January 1972.Reed testified that cards in his shirt pocket led toStrickland's saying, "Well, Mr. Shaner is going to start finngpeople that's passing out those union cards on companytime and carrying them in their pockets." I make no findingof a violation on the basis of the Reed conversation. Coun-sel for the General Counsel offered Reed's testimony insupport of paragraph 7(a) of the complaint. Paragraph 7(a)only alleges interrogation of employees by Strickland on orabout August 6, 1971.)I find that Respondent interrogated employees in vio-lation of Section 8(a)(1) of the Act when Strickland spoketo Jones in this vein in August 1971.Upon the foregoing findings of fact, and upon the en-tire record in this case, I make the following:CONCLUSIONS OF LAW1.Globe-Union, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace& AgriculturalImplementWorkers of America (UAW), isa labor organization within the meaning of Section 2(5) ofthe Act.3. By threatening in December 1971 to change its poli-cy with respect to free batteries for employees, by threaten-ing on or about January 11, 1972, to change its policy withrespect to free gloves for employees, and by threatening onor about January 15, 1972, to take other reprisals againstemployees for engaging in union activities, as well as byinterrogating an employee in August 1971 about his unionactivities,Respondent has violated Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The allegation of the complaint that Respondentviolated Section 8(a)(3) and (1) of the Act on or aboutDecember 8, 1971, by terminating its practice of givingemployees batteries without charge has not been sustained.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:'ORDERGlobe-Union, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Threatening to change its policy with respect to freebatteries for employees in reprisal for their union activities.(b) Threatening to change its policy with respect to freegloves for employees in reprisal for their union activities.(c) Threatening to take other reprisals against employ-ees for engaging in union activities.(d) Interrogating employees about their union activi-ties.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.:(a) Post at its plant in Garland, Texas, copies of theattached notice marked "Appendix."2 Copies of said notice,on forms provided by the Regional Director for Region 16,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director for Region 16, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.3IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent violated Section 8(a)(3) and(1) of the Act on or about December 8, 1971, by terminatingits practice of giving employees batteries without charge.1 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adoptedby theBoard and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes2 In the event that the Board's Order is enforced by a Judgment of a UnitedState Court of Appeals, the words in the notice reading "Posted by Order oftheNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the NationalLaborRelations Board "3 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 16, in wasting, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board having found, after a GLOBE-UNION, INCtrial,that we violated Federal law by threatening and inter-rogating you, we hereby inform you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or other aidor protectionTo refrain from any or all of these things.WE WILL NOT threaten to change our policy withrespect to free batteries for employees in reprisal foryour union activities.WE WILL NOT threaten to change our policy withrespect to free gloves for employees in reprisal for yourunion activities.WE WILL NOT threaten to take other reprisals againstyou for engaging in union activities.WE WILL NOT interrogate you about your union ac-tivities.WE WILL NOT in any like or related manner interfere83with you or attempt to restrain or coerce you in theexercise of the above rights.All our employees are free,if they choose,to join Inter-nationalUnion,United Automobile,Aerospace & Agri-cultural Implement Workers of America(UAW), or anyother labor organization.DatedByGLOBE-UNION, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Federal Office Building,Room 8-A-24, 819 Taylor Street,Fort Worth, Texas 76102,Telephone 817-334-2941.